Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant’s amendment and reply of December 22, 2020.  Claims 1 and 4 are amended.  Claims 13-20 are cancelled.  Claims 21-30 are newly added.  Claim 21 has the status identifier of “Original”, however, upon review of the previous claim set, claim 21 was not present in the original claims, and therefore, should be indicated as “New”.  For examination purposes, it has been interpreted that claim 21 is “New”.  Claims 1-12, 21-30 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 22, 2020, with respect to the rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by Deem et al, US 2013/0231735 A1 (“Deem”) have been fully considered and are persuasive in part in combination with the amendments to the claim 1.  Therefore, the rejection has been withdrawn.  See reasons for indicating allowable subject matter below in regards to claim 1 and new claim 26.
In regards to new claim 22, the claim recites subject matter that is broader and/or different in scope than the original independent claims.  Therefore, upon further consideration, a new ground(s) of rejection is made in view of Alkhatib, US 2010/0286768 A1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alkhatib, US 2010/0286768 A1.
Regarding claim 22, Alkhatib discloses a valve prosthesis delivery device (100, embodiment in Figs. 1-14) for delivering a valve prosthesis (10, para [0067]), the valve prosthesis comprising a valve frame and a valve anchor (valve portions 20a, 20b, 20c, 30, see para [0068]), the delivery device comprising: 
an elongate core member (132, Fig. 5, para [0070]); 
a distal carrier assembly (110b, 130, 140, Figs. 1-5) being coupled to the core member (132, coupled by way of tip 130) and comprising a distal enclosure (distal portion of sheath 110b, Figs. 1-2) and a proximal enclosure (proximal portion of sheath 110b, according to broadest reasonable interpretation, the terms “proximal and distal enclosures” can be part of a single unit), the distal 
a sheath component (110a) comprising a sheath lumen configured to receive at least a portion of the valve anchor (lumen of 110a, that contains valve portion 20a, Fig. 2, para [0071]) and a distal end portion (distal end of 112a, Fig. 2) that is configured to proximally abut the proximal enclosure (parting line 110c is where 110a abuts proximal end of 110b, see para [0071], Fig. 1), the sheath component (110a) being proximally retractable relative to the proximal enclosure for permitting expansion of the valve anchor (Figs. 2-4, para [0076]; sheath 110a is pulled proximally relative to everything else, which would include 110b).
Regarding claim 23, Alkhatib discloses the delivery device of claim 22, wherein the proximal enclosure (proximal portion of 110b) comprises a proximal section (proximal end of 110b, see Fig. 11) that extends within the sheath lumen when the sheath component distal end portion abuts the proximal enclosure (see Fig. 11, para [0082]; 110b can have section that extends into 110a).
Regarding claim 24, Alkhatib discloses the delivery device of claim 22, wherein the sheath component (110a) encloses the valve anchor (20a) therein when the sheath component abuts the proximal enclosure (110a abuts proximal end of 110b, see para [0071], Fig. 1).

Allowable Subject Matter
Claims 1-12, 21, 26-30 are allowed.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1: the prior art of record Deem, Alkhatib, and also the additional prior art cited below, fail to teach or render obvious the combination of a valve prosthesis delivery device having the combination of a distal carrier assembly with distal and proximal enclosures, in particular a sheath component that supports the valve anchor in a position longitudinally spaced apart from and proximal to the proximal lumen of the proximal enclosure, and a plunger mechanism and a biasing means disposed in the distal lumen of the distal carrier assembly, the plunger mechanism being moveable between a distal position and a proximal position within the distal lumen, the plunger mechanism being biased toward the proximal position by the biasing means for urging the valve frame out of the distal lumen, wherein the plunger mechanism comprises a plunger head with a plurality of petals extending from the plunger head, as claimed.
In regards to claim 26, the applicant has incorporated the allowable subject matter of claim 9.  Therefore, the prior art of record Deem, Alkhatib, and also the additional prior art cited below, fails to teach or render obvious a valve 
In regards to claim 25: the prior art of record Deem, Alkhatib, and also the additional prior art cited below, fails to teach or render obvious the combination of a valve prosthesis delivery device having the combination of a distal carrier assembly with distal and proximal enclosures, a sheath component that has a distal end portion that is configured to proximally abut the proximal enclosure, and a plunger mechanism and a biasing means disposed in the distal lumen of the distal carrier assembly, the plunger mechanism being moveable between a distal position and a proximal position within the distal lumen, the plunger mechanism being biased toward the proximal position by the biasing means for urging the valve frame out of the distal lumen as claimed.
The following prior art has been made of record: Schwammenthal, US 2006/0259134; Duffy, US 2011/0202128; Costello, US 2013/0261737; Essinger, US 2014/0200649; Damm, US 2015/0148894; and Lombardi, US 2016/0262884 (see PTO-892).  This additional prior art has been cited because it relates to valve delivery devices for delivering valve or stent prosthesis that have distal carrier assemblies and/or .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771